DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1-5 in the reply filed on 12-04-2020 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 4 state that the “non-formation” portion of the metal wire is rougher than the “formation” portion of the metal wire. Applicant’s specification, however, appears to indicate that it is the non-formation portion of the substrate (rather than the wire) that features a rougher area and less rough area (e.g. Applicant’s Fig. 1). It is unclear what structure Applicant intends to claim. For the purpose of continued examination, the examiner will assume that claims 1 and 4 are intended to claim a product in which the substrate (rather than the wire) features a rougher formation portion and a less-rough non-formation portion, as set forth in Applicant’s specification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tetsuo et al., JP2012136769A (cited herein according to a machine translation) in view of Oyamada et al, US 6770369.
Regarding claims 1 and 3-4, Tetsuo teaches a wiring substrate comprising a resin layer and a metal plating layer formed on the resin layer, the metal plating layer patterned to form wiring (Abstract, ¶ [0017]-[0018]). Tetsuo teaches that the portion of the surface of the resin substrate on which the metal plating layer is formed may be roughened, causing it to be rougher than the surface on which the metal plating layer is not formed (Abstract, [0001]-[0003]). 
The teachings of Tetsuo differ from the present invention in that although Tetsuo teaches that the roughened portion may be modified by embedding a plating catalyst (¶ [0016]), Tetsuo does not specifically teach that the catalyst may comprise a hydroxyl group (as in claim 1) or that the catalyst may be a metal particle obtained by coating an organic substance having a hydroxyl group with a metal (as in claim 3). Oyamada, however, teaches particles made by coating an organic substance having a hydroxyl group with a metal (Abstact, col. 6 ln. 59) and teaches that the particles may be used as supports for a plating catalyst (col. 6 ln. 50-55, col. 7 ln. 6-23). It would have been obvious to one of ordinary skill in the art to use the catalyst-bearing particles of Oyamada as the plating catalyst of Tetsuo, as Oyamada explicitly teaches the particles of his invention to be appropriate for the attachment of plating catalysts like those of Tetsuo. 

Regarding claims 2 and 5, as Tetsuo teaches that the plating catalyst is present primarily in the surface of the substrate, the catalyst would necessarily be present in a higher volume density near the surface of the plated layer than near the center of the substrate. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692.  The examiner can normally be reached on Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IAN A RUMMEL/Primary Examiner, Art Unit 1785